Citation Nr: 1511160	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-29 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to June 1954.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in February 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDING OF FACT

Degenerative joint disease of the right knee status post total knee replacement was aggravated by service-connected status post left total knee replacement.  


CONCLUSION OF LAW

The criteria for service connection for degenerative joint disease of the right knee status post total knee replacement have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C F R §§ 3.102, 3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a right knee disability secondary to his service-connected left knee disability.  More specifically, he maintains that degenerative joint disease of the right knee was aggravated by a fall down a flight of stairs as a result of his left knee giving way.  

Service connection may be established for disability that is proximately due to or the result of a service-connected disability. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310(a) (2014).  Further, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA, however, will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

As noted in the March 2013 VA examination report, the records reflect that after the fall in 2008, in 2009, the Veteran underwent a left knee total replacement due to severe tricompartmental degenerative disease with a healed proximal fracture in valgus alignment and slight apparent recurvatum from a fractured left proximal tibia fracture due the service-connected injury.  At the same time he underwent arthroscopic surgery of the right knee and the diagnosis was right knee minimal joint disease.  Scans of the knees were noted to show inferior subluxation of the bilateral patella which explained the decreased flexion and pain, bilaterally.  

The VA examiner determined that the Veteran's service-connected severe degenerative joint disease in the left knee resulted in a poor gait affecting the right knee.  It was further determined that the added stress and the fact that the Veteran fell led to the worsening of the right knee degenerative joint disease.  Although the April 2010 VA examiner attributed the Veteran's right knee arthritis to the natural aging process, the March 2013 VA examiner specifically stated that by the time the Veteran had a right total knee replacement in 2010, he had severe tricompartmental arthritis, which was very unusual unless there was added stress to the knee.  The March 2013 examiner concluded that it was quite obvious that the Veteran's right knee arthritis status post total knee replacement was aggravated by his service-connected left knee disability.  

With respect to the baseline level of severity of the degenerative joint disease of the right knee prior to the aggravation, the Veteran testified to having had no symptoms in the right knee prior to the fall.  Lending credibility to his assertions are VA treatment records.  An April 2003 left knee treatment record reflects no positive findings with respect to the right knee.  Moreover, a December 2004 treatment record notes full, painless range of motion of the lower extremities.  In addition, and although a June 2007 VA examination report notes a history of falls two times a week due to the left knee disability, no positive findings were reported with respect to the right knee.  

In this case, the Board has determined that there is a baseline level of severity for nonservice-connected degenerative joint disease of the right knee status post total knee replacement established by competent medical evidence and attributable to service-connected left knee status post total knee replacement.  Thus, and resolving any reasonable doubt in the Veteran's favor, service connection for aggravation of nonservice-connected degenerative joint disease of the right knee status post total knee replacement by the service-connected left total knee replacement is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Service connection for degenerative joint disease of the right knee status post total knee replacement, as aggravated by service-connected left knee disability, is granted.  



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


